Jordan, J.
Appellant is a township trustee of Blackford county, Indiana, and relators are also trustees of that'county. He refused to meet with them on the first Monday in June, 1897, for the purpose of appointing a county superintendent, and a peremptory writ of mandate was awarded by the court requiring him to meet with the relators on the 23d day of June, 1897, for the aforesaid purpose.
The same facts and questions as were involved in Wampler v. State, ex rel., ante, 557, are presented by this appeal. On the authority of the decision in that case, the contention of counsel for appellant herein cannot be sustained, and the judgment of the lower court is therefore affirmed.
The same order as was made in the cause of Wampler v. State, ex rel., supra, is directed to be entered in this cause, and the clerk of this court will certify accordingly.